Citation Nr: 1015444	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The record reflects that, 
subsequent to the last adjudication of the claim by that RO, 
the Veteran relocated to Illinois; thus, jurisdiction was 
then transferred to the Chicago RO.

In her November 2006 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  A hearing was scheduled at the 
Waco RO, but upon learning of the Veteran's move to Illinois, 
a hearing was scheduled at the Chicago RO.  Nevertheless, the 
Veteran failed to report for any scheduled hearing.  As no 
further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2009).


FINDING OF FACT

The competent evidence of record does not establish a current 
diagnosis of a left shoulder disability. 


CONCLUSION OF LAW

A left shoulder disorder was not incurred in the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in January 2006, prior to the initial 
unfavorable AOJ decision issued in February 2006.
 
The Board observes that the pre-adjudicatory VCAA notice 
issued in January 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claim, and her and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
the Board notes that the Veteran was not afforded notice as 
to how to establish disability ratings and effective dates, 
but finds that no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of her claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the report of a January 2006 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of the claim.  The Veteran has 
not identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the 
claim.

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The January 2006 VA examiner reviewed the claims file, noting 
relevant service treatment records and post-service treatment 
records, documented the Veteran subjective complaints and 
medical history, and examined the Veteran.  The examiner then 
provided a diagnosis with regard to the Veteran's right 
ankle, but not with regard to the left shoulder.  There is 
nothing to suggest that the findings upon examination or in 
treatment records supported a diagnosis of a left shoulder 
disorder that should have been assigned by the examiner or 
that he reached an arbitrary conclusion.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that she injured her left shoulder 
during physical fitness training in service.  However, in 
spite of the Veteran's assertions, the only reference to the 
left shoulder is a note regarding swollen lymph nodes under 
the left arm.  Her service treatment records, including the 
March 1999 separation examination, are negative for 
complaint, treatment, or diagnosis with regard to the left 
shoulder.

Further, post-service treatment evidence does not reveal a 
current diagnosis of a left shoulder disorder.  In this 
regard, the Board notes that an August 2000 VA treatment 
record states that the Veteran had bursitis of the deltoid in 
connection with left shoulder complaints.  However, 
subsequent to that record, the only bursitis diagnosis noted 
is a history of right shoulder bursitis, with the left 
shoulder complaints being documented as arthralgia.  The 
Board observes that "arthralgia" is a medical term for 
pain.  Dorland's Illustrated Medical Dictionary, p. 149 (30th 
ed. 2003).  A March 2008 VA examiner offered no diagnosis of 
a left shoulder disorder after clinical examination and 
testing. 

Therefore, the only diagnosis assigned to the Veteran's 
current left shoulder complaints is pain.  Pain alone is not 
a disability and without a diagnosed or identifiable 
underlying malady or condition, cannot be service-connected.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, 
the Veteran does not meet the criterion of having a current 
left shoulder disability.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

The Board has considered the Veteran's own statements as to 
the existence and etiology of her claimed left shoulder 
disability and the other lay statements of record with regard 
to the Veteran's reported pain.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a current 
diagnosis, service connection for a left shoulder disorder is 
not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a left shoulder disorder.  Therefore, the 
claim must be denied.


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
                                        ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


